DETAILED ACTION
This office action is in response to applicant’s filing dated April 4, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-18 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed April 4, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1 and 3. 
Applicants elected without traverse Group I, drawn to a method for treating a patient suffering from a major depressive disorder, which comprises treating said patient with a 5HT3-antagonist in combination with an effective daily dose of pramipexole or a pharmaceutically acceptable salt thereof as the elected invention and ondansetron as the elected 5HT3 antagonist species in the reply filed on September 15, 2021.  The requirement is still deemed proper.  Claim(s) 15-18 remain withdrawn.
Claims 1-14 are presently under examination as they relate to the elected species: ondansetron.

Priority
The present application is a 371 of PCT/US2018/028885 filed on April 23, 2018, which claims benefit of US Provisional Application No. 62/489,016 filed on April 24, 2017.  The effective filing date of the instant application is April 24, 2017. 

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 112(a)
New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the phrase “wherein said 5HT3-antagonist is a setron.”  
In a review of the specification, disclosure of the term setron was not identified.  Thus, this limitation is construed as NEW MATTER.
Claims 2-14 depend from and thus incorporate all the limitations of claim 1.  Therefore, the rejection also applies to claims 2-14.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “wherein said 5HT3-antagonist is a setron.”
The term “setron” is unclear.  In a review of the state of the art, it appears that the term setron is an informal name for a class of drugs that act as receptor antagonists at the 5-HT3 receptor.  However, it appears to also refer to a tablet formulation comprising ondansetron.  (See https://www.tabletwise.net/setron-tablet, obtained from the internet July 1, 2022).  Thus, it is not clear if the claim is meant to refer to a class of drugs that act as receptor antagonists at the 5-HT3 receptor or to limit the claim to ondansetron.  Thus, it is unclear which compounds fall within the metes and bounds of the instant claims.  Claims 2, 4, 9, and 10, which depend from claim 1, do not clarify the ambiguity of claim 1.  Thus, the rejection also applies to claims 2, 4, 9, and 10.
In the interest of compact prosecution and for the purposes of applying art, the term “setron” has been construed as being directed to a class of drugs that act as receptor antagonists at the 5-HT3 receptor.


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The Written Description Guidelines for examination of patent applications indicates, "the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." (Federal register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3) and (see MPEP 2164).
Independent claim 1 is directed to a method of treating a patient suffering from a major depressive disorder comprising treating said patient with a 5HT3-antagonist in combination with an effective daily dose of pramipexole or a pharmaceutically acceptable salt thereof wherein said 5HT-3 antagonist is a setron or a pharmaceutically acceptable salt or solvate thereof.     Dependent claim 2 further limits the method by limiting the amount of 5HT3-antagonist administered.  Dependent claim 4 further limits the method by limiting the pramipexole to a pharmaceutically acceptable salt species.  Dependent claim 9 further limits the method by limiting the composition to further comprise a pharmaceutical carrier or vehicle.  Dependent claim 10 further limits the method by limiting the amounts of 5HT3-antagonist and pramipexole administered; the pramipexole to a pharmaceutically acceptable salt species; and the composition to further comprise a pharmaceutical carrier or vehicle.
Thus, the claims encompass a genus of compounds which function as 5HT3-antagonists with no other defined structural components.   Applicant discloses the specific structures of a very narrow set of compounds (see specification page 15, last bridge paragraph).  In a review of the instant specification, the specification does not appear to provide guidance as to what structural components are critical to the desired function (see below).  Because there are an innumerably large number of bio-molecules/compounds within the scope of the generic claims, from proteins, antibodies, nucleic acids, small molecules, steroids to amino acids to carbohydrates, etc., provided they function as 5HT3-antagonists by various mechanisms at different molecular levels, it would require extensive manpower to make and test each compound to determine which compound would possess the recited properties (i.e. function as  5HT3-antagonist) and be useful in the instantly claimed method. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
In the instant case, the claims are drawn to a method of treating a patient suffering from a major depressive disorder comprising treating said patient with a 5HT3-antagonist in combination with an effective daily dose of pramipexole or a pharmaceutically acceptable salt thereof.  The claims are generic, broadly reciting a genus of “5HT3-antagonists” encompassed by the instant claims.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 1, 2, 4, 9, and 10 is/are broad and generic, with respect to all possible compounds encompassed by the claims.  The possible variation of any molecule that functions as 5HT3-antagonist within the scope of claims 1, 2, 4, 9, and 10 are limitless and would encompass compounds that function as 5HT3-antagonists not yet discovered.  The claims lack written description because there is no disclosure of a correlation between structural components of a compound comprising a 5HT3-antagonist property suitable for use in the instantly claimed method.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  While having written description of the elected 5HT3-antagonist, ondansetron, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims.
Response to Arguments
Applicant argues:
Applicant amends claim 1 to recite that 5HT3 antagonist is a setron.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	As set forth above, the term “setron” has been construed as an alternative name for class of drugs that act as 5HT3 antagonist.  Thus, the term setron is equivalent to the term 5HT3 antagonist.
	
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitchcock et al (US 2014/0024644 A1, cited in the IDS filed September 22, 2020).
While the examination has not been expanded beyond the elected species: ondansetron (as the 5HT3 antagonist), the following rejection is made to further prosecution with regards to the claims which read on the elected species, and that are being anticipated by the prior art (Hitchcock) with regard to the broader genus of “5HT3 antagonist”.
Regarding claims 1, Hitchcock teaches 5HT3 antagonists of which are useful for treatment of diseases treatable by inhibition of 5-HT3 receptor such as psychiatric disorders (abstract); in one embodiment the disease treatable by administration of a 5-HT3 receptor antagonist is psychiatric disorders such as depression ([0010], [0014], [0038], and [0079]); and compound of the invention can be administered in combination with dopamine receptor agonists including pramipexole [0095].  Thus, Hitchcock teaches a method of treating depression comprising administering a 5HT3-antagonist in combination with pramipexole. 
 
Regarding claim 2, Hitchcock teaches therapeutically effective amounts of compounds of Formula (I) may range from about 0.01 to about 75 mg per kg patient body weight per day, which can be administered in single or multiple doses; preferably, the dosage level will be about 0.01 to about 10 mg/kg per day; more preferably about 0.5 to about 5 mg/kg per day or 0.1 -2 mg/kg/ day; for oral administration, the compositions are preferably provided in the form of tablets containing about 0.5 to about 200 milligrams of the active ingredient, from about 0.5, 1.0, 5.0, 10, 15, 20,25,50,75, 100, 150, or 200 milligrams of the active ingredient.  
MPEP 2131.03 states:
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
In the instant case, a tablet administered in a single dose per day comprising 200 milligrams falls within the instantly claimed range of claim 1, and thus anticipates the claimed range of claim 1.

Regarding claim 9, Hitchcock teaches the compositions are comprised of in general, a compound of formula (I), a 5HT3 antagonist, in combination with at least one pharmaceutically acceptable excipient [0086]; the compounds of the present invention may be used in combination with one or more other drugs in the treatment of diseases or conditions for which compounds of the present invention or the other drugs may have utility, when a compound of the present invention is used contemporaneously with one or more other drugs, a pharmaceutical composition in unit dosage form containing such other drugs and the compound of the present invention can be used [0091]; and compound of the invention can be administered in combination with dopamine receptor agonists including pramipexole [0095].
Thus, the teachings of Hitchcock anticipate the method of claims 1, 2 and 9.
Response to Arguments
Applicant argues:
Hitchcock mentions pramipexole only once in a long list of "neuroleptic agents" that, according to Hitchcock, may be used in combination with compounds of Formula (I) of Hitchcock to treat disorders that are treatable by inhibition of 5-HT3 receptor.  Hitchcock also enumerates a great number of disorders that, according to Hitchcock, are treatable with drug combinations disclosed therein. Most of the enumerated disorders are not affective disorders, like depression, and are not psychiatric disorders at all. For example, Hitchcock names emesis, migraine, gastroesophageal reflux disease, irritable bowel syndrome, immunological disorders and inflammation disorders, such as atherosclerosis, in its long list of disorders. Despite the cursory mention of pramipexole by Hitchcock, and its listing of depression among a large number of diseases, at the time the present application was filed, pramipexole has not been shown to be efficacious in treatment of depression.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Hitchcock teaches embodiments wherein the disclosed 5HT3-antagonists  in combination with dopamine receptor agonists including pramipexol and that dopamine agonists may be in the form of a salt and pramipexole is commonly used in non-salt form (see paragraph [0095]).  The Examiner notes that dopamine receptor agonists are listed as one of 9 specific genus of compounds that are combined with the disclosed 5HT3-antagonists and pramipexole is listed as one of 7 explicitly named dopamine agonists.  The skilled artisan would immediately envisage a combination of a 5HT3-antagonists with pramipexole from the embodiments disclosed by Hitchcock.


Applicant argues:
In 2000, Corrigan published the results of a randomized, prospective, double-blind, placebo-controlled study in 174 eligible patients with a DSM-III-R diagnosis of major depression. Corrigan found that patients treated with pramipexole had high dropout rate due to adverse effects. The dropout rate for a group treated with 5 mg of pramipexole was so high that it precluded statistical tests vs. placebo late in the study.  The authors concluded that pramipexole "may be useful to treat depressive symptoms in this patient population", but also clearly recommended that "future studies evaluate higher doses, such as 5 mg and plus, with a slower titration to reach these doses safely."  No study of this kind appeared during the following seventeen years. In fact, shortly before the effective filing date of the present application, Kleeblatt published the results of a systematic review of the evidence of efficacy of off-label augmentation with pramipexole in unipolar depression. Kleeblatt concluded that clear proof of efficacy was not possible for pramipexole. This happened seventeen years after the publication by Corrigan recommending that future studies evaluate higher doses of pramipexole.  Thus, one of ordinary skill in the art would know that the efficacy of pramipexole in the treatment of depression has not been borne out and that high incidence of adverse effects preclude study of efficacy of higher pramipexole doses.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
For clarity of the record the Examiner notes that Exhibit A and B did not appear to be submitted with the present arguments.  However, Corrigan and Kleeblatt (Exhibit A and B) were cited in the IDS filed September 22, 2020.  
The Examiner notes that Kleeblatt was published May 17, 2017, which is after the effective filing date of the invention.  Thus, Kleeblatt cannot be used to establish what was known in the art before the effective filing date of the invention.  
As noted in the response, Corrigan teaches pramipexole "may be useful to treat depressive symptoms in this patient population."  Thus, the teachings of Corrigan support that it was known in the art before the effective filing date of the invention that pramipexole possesses antidepressant effects and was useful in a method of treating depression.  Moreover, Goldberg et al (Am J Psychiatry, 2004; 161:564-566, cited in the IDS filed September 22, 2020), cited for evidentiary purposes, teaches pramipexole was a safe and effective antidepressant among patients with bipolar depression (Abstract).  Barone et al (Lancet Neurol, 2010; 9(6):573-580, cited in the IDS filed September 22, 2020), cited for evidentiary purposes, teaches pramipexole improved depressive symptoms in patients with Parkinson’s disease, mainly through a direct antidepressant effect (Summary, Interpretation).  Moreover, Cusin et al (J Clin Psychiatry, 2013; 74(7):e636-e641, cited in the IDS filed September 22, 2020), cited for evidentiary purposes, teaches a randomized, double-blind, placebo-controlled trial of pramipexole augmentation in treatment resistant major depressive disorder (MDD) (title); for patients who have failed to respond to standard antidepressant therapies, pramipexole is a safe and potentially efficacious augmentation strategy.  Thus, these references establish and further support that before the effective filing date of the invention pramipexole was believed to be safe and efficacious for use in methods of treating depression.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock et al (US 2014/0024644 A1, cited in the IDS filed September 22, 2020) in view of Maj (US 6,667,329 B1, cited in the IDS filed February 2, 2021).
Hitchcock teaches all the limitations of claims 1, 2, and 9 (see above 102 rejection).
Regarding claim 4, Hitchcock does not explicitly teach the pramipexole is pramipexole dihydrochloride monohydrate.
However, Maj a method of treating depression or depressive states in a host in need of such treatment, the method comprising administering to the host the pharmaceutical composition (claim 17); wherein a pharmaceutical composition for treating depression comprises (a) 2-amino-4,5,6,7-tetrahydro-6-propylaminobenzothiazole, one of the enantiomers thereof, or one of the acid addition salts thereof; and (b) second antidepressant (claim 1) wherein the composition comprises 2-amino-4,5,6,7-tetrahydro-6-propylaminobenzothiazole dihydrochloride monohydrate (claim 4).  Maj teaches 2-amino-4,5,6,7-tetrahydro-6-propylamino-benzothiazole is pramipexole (abstract).  
As such, since Hitchcock teaches a method of treating depression comprising administering a 5HT3 antagonist and pramipexole, and since Maj teaches that pramipexole dihydrochloride monohydrate is a pramipexole acid addition salt useful for treating depression, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute one functional equivalence (any pramipexole) for another (pramipexole dihydrochloride monohydrate) with an expectation of success, since the prior art establishes that both function in similar manner, thus resulting in the practice of claims 4, with a reasonable expectation of success. 

Regarding claim 10, Hitchcock does not explicitly teach the pramipexole is administered in the claimed amount.  However, Maj teaches for pramipexole, the pharmaceutically effective dose per patient is between 0.01 and 10 mg, preferably between 0.08 and 5 mg (col 2, lines 49-51).  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claim 10 with a reasonable expectation of success.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock et al (US 2014/0024644 A1, cited in the IDS filed September 22, 2020) in view of Legarda Ibanez (US 2011/0034442 A1) and Maj (US 6,667,329 B1, cited in the IDS filed February 2, 2021).
Regarding claims 1 and 3, Hitchcock teaches 5HT3 antagonists of which are useful for treatment of diseases treatable by inhibition of 5-HT3 receptor such as psychiatric disorders (abstract); in one embodiment the disease treatable by administration of a 5-HT3 receptor antagonist is psychiatric disorders such as depression ([0010], [0014], [0038], and [0079]); and compound of the invention can be administered in combination with dopamine receptor agonists including pramipexole [0095].  Thus, Hitchcock teaches a method of treating depression comprising administering a 5HT3-antagonist in combination with pramipexole. 
Hitchcock does not teach the 5HT3-antagonist is the elected, ondansetron.  
However, Legarda Ibanez teaches method for treating a patient with a central nervous system (CNS) disorder comprising administering to the patient a therapeutically effective amount of a combination comprising a serotonin3 (5-HT3 ) receptor antagonist (claim 1), wherein the 5-HT3 receptor antagonist is ondansetron (claim 2), wherein the CNS disorder is depression (claim 5).
As such, since Hitchcock teaches a method of treating depression comprising administering a 5HT3 antagonist and pramipexole, and since Legarda Ibanez teaches method for treating depression comprising administering to the patient a therapeutically effective amount of a combination comprising a serotonin3 (5-HT3 ) receptor antagonist, wherein the 5-HT3 receptor antagonist is ondansetron, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute one functional equivalence (any 5HT3 antagonist) for another (ondansetron) with an expectation of success, since the prior art establishes that both function in similar manner, thus resulting in the practice of claims 1 and 3, with a reasonable expectation of success. 


Regarding claim 4, the cited art does not explicitly teach the pramipexole is pramipexole dihydrochloride monohydrate.  
However, Maj a method of treating depression or depressive states in a host in need of such treatment, the method comprising administering to the host the pharmaceutical composition (claim 17); wherein a pharmaceutical composition for treating depression comprises (a) 2-amino-4,5,6,7-tetrahydro-6-propylaminobenzothiazole, one of the enantiomers thereof, or one of the acid addition salts thereof; and (b) second antidepressant (claim 1) wherein the composition comprises 2-amino-4,5,6,7-tetrahydro-6-propylaminobenzothiazole dihydrochloride monohydrate (claim 4).  Maj teaches 2-amino-4,5,6,7-tetrahydro-6-propylamino-benzothiazole is pramipexole (abstract).  
As such, since Hitchcock and Legarda Ibanez teaches a method of treating depression comprising administering a 5HT3 antagonist, ondansetron, and pramipexole, and since Maj teaches that pramipexole dihydrochloride monohydrate is a pramipexole acid addition salt useful for treating depression, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute one functional equivalence (any pramipexole) for another (pramipexole dihydrochloride monohydrate) with an expectation of success, since the prior art establishes that both function in similar manner, thus resulting in the practice of claims 4, with a reasonable expectation of success. 

Regarding the claimed amount of ondansetron of instant claims 2, 5, 10 and 11, Hitchcock teaches therapeutically effective amounts of compounds of Formula (I) may range from about 0.01 to about 75 mg per kg patient body weight per day, which can be administered in single or multiple doses; preferably, the dosage level will be about 0.01 to about 10 mg/kg per day; more preferably about 0.5 to about 5 mg/kg per day or 0.1 -2 mg/kg/ day; for oral administration, the compositions are preferably provided in the form of tablets containing about 0.5 to about 200 milligrams of the active ingredient, from about 0.5, 1.0, 5.0, 10, 15, 20,25,50,75, 100, 150, or 200 milligrams of the active ingredient.  Moreover, Legarda Ibanez teaches said therapeutically effective amount of ondansetron is from 1 mg to 8 mg per dose.
Similarly, regarding the claimed amount of pramipexole dihydrochloride monohydrate of instant claims 5-8 and 10-14, Maj teaches for pramipexole, the pharmaceutically effective dose per patient is between 0.01 and 10 mg, preferably between 0.08 and 5 mg (col 2, lines 49-51).  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 2, 5-8, and 10-14 with a reasonable expectation of success.

Regarding claim 9, Hitchcock teaches the compositions are comprised of in general, a compound of formula (I), a 5HT3 antagonist, in combination with at least one pharmaceutically acceptable excipient [0086]; the compounds of the present invention may be used in combination with one or more other drugs in the treatment of diseases or conditions for which compounds of the present invention or the other drugs may have utility, when a compound of the present invention is used contemporaneously with one or more other drugs, a pharmaceutical composition in unit dosage form containing such other drugs and the compound of the present invention can be used [0091]; and compound of the invention can be administered in combination with dopamine receptor agonists including pramipexole [0095].  It would have been prima facie obvious to one of ordinary skill in the art to formulate the ondansetron and pramipexole dihydrochloride monohydrate in a unit dosage form for contemporaneous administration, resulting in the practice of the method of claim 9 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
Applicant notes that "pramipexole" is the International Non-proprietary Name (INN) and also the USAN of (S)-6-propylamino-4,5,6,7-tetrahydro-l,3-benzothiazole-2-amine. Thus, pramipexole specifically refers to the (S)-enantiomer.  The present disclosure specifies that the term "6-propylamino-4,5,6,7-tetrahydro-1,3-benzothiazole- 2-amine" designates a member selected from the group consisting of pramipexole (i.e., the (S)- stereoisomer), the racemate, and a pramipexole/dexpramipexole mixture (i.e., a mixture of (S)- and (R)-stereoisomers).  Maj states: "The present invention relates to the use of the use of 2-amino-4,5,6,7- tetrahydro-6-propylamino-benzothiazole (pramipexole), the (+)- or (-)-enantiomer thereof or one of the pharmacologically acceptable salts thereof in conjunction with another antidepressant for the improved treatment of depression and depressive states." Thus, as also noted by the Examiner, Maj designates 2-amino-4,5,6,7-tetrahydro-6-propylamino-benzothiazole, i.e., the racemate, as pramipexole. Therefore, Table 1 of Maj is understood to be referring to the racemate and not to pramipexole, i.e., the (S)-enantiomer, recited in the present claims.  Since, as discussed above, it was known that pramipexole is not an efficacious antidepressant, the disclosure of the racemate by Maj would not motivate one of ordinary skill in the art to instead use pramipexole in combination with a 5HT3-antagonist. Legarda Ibanez does not cure the deficiencies of Hitchcock and Maj as it does not disclose anything about pramipexole.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As noted in the  response, Maj teaches the use of 2-amino-4,5,6,7-tetrahydro-6-propylamino-benzothiazole (pramipexole ), the (+)- or (-)-enantiomer thereof or one of the pharmacologically acceptable salts thereof (emphasis added).  Thus, Maj clearly contemplates the use of the (S)- stereoisomer and salts thereof.
Moreover, even assuming arguendo that the teachings of Maj are limited to the racemate, the racemate composition taught by Maj would comprise (S)-pramipexole and its stereoisomer, given the comprising language of the instantly claimed invention, the examiner notes that other ingredients are not precluded.  Moreover, isolation and separation of stereoisomer of a known racemate is prima facie obvious unless there are “unexpected results.”
Conclusion
Claims 1-14 are rejected.
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628